All of the evidence in the case at bar is opinion evidence. Dr. Livingston, the chiropractor, was not qualified as an expert as to the facts to which he testified, and his evidence touching these facts amounts only to the evidence of a layman. On the other hand, there is expert testimony of two physicians who are qualified as experts. In such a case the testimony of the witness not qualified as an expert must yield to the testimony of the experts. The testimony of the physicians is to the effect that the accident sustained by the claimant had no connection with the miscarriage which she suffered, or the disability which began in July after the accident. Under the facts as shown by the record the claimant failed to carry the burden of showing that she is disabled because of an accidental injury as contemplated by the workmen's compensation act. The Industrial Board erred in awarding her compensation, and the superior court erred in affirming that award.